t c memo united_states tax_court union ganadera regional de chihuahua inc petitioner v commissioner of internal revenue respondent docket no filed date blizabeth a copeland and stanley l blend for petitioner blizabeth a owen for respondent memorandum findings_of_fact and opinion jacobs judge respondent made the following determinations which petitioner contests -- - re federal_income_tax deficiencies year deficiency dollar_figure big_number re deficiencies for withholding of income_tax at source and additions to tax withholding additions to tax_year deficiency sec_6651 a sec_6656 dollar_figure dollar_figure dollar_figure big_number big_number big_number all section references are to the internal_revenue_code the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure following a concession by each party we must decide whether petitioner a u s_corporation that owned and operated a cattle- crossing facility on the united_states u s side of the u s - mexican border is entitled to deduct amounts paid to its mexican parent company in and with respect to costs incurred by the parent company for inspection and bathing of cattle crossing the border if we conclude that the amounts are not deductible then we must decide whether petitioner’s payments to its parent company constitute dividend payments for which petitioner was required to withhold percent pursuant to sec_1442 whether petitioner was regquired to file federal withholding_tax returns form sec_1042 annual withholding_tax return for u s source income of foreign persons for and and whether petitioner is liable for additions to tax pursuant to sections - - a and with regard to the withholding of income_tax at source findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference background union ganadera regional de chihuahua union mexico was a mexican nonprofit agricultural_cooperative established in it was organized to assist its members namely individual cattle associations totaling approximately big_number mexican cattle ranchers in the crossing of cattle from mexico into the united_states and vice versa union mexico was the parent company of union ganadera regional de chihuahua inc petitioner a new mexico corporation organized in at all relevant times petitioner maintained its principal_place_of_business in santa teresa new mexico petitioner assisted union mexico in the crossing of cattle over the u s -mexican border it employed eight individuals in conducting its cattle-crossing activities on the u s side of the border whereas union mexico employed individuals in conducting its cattle-crossing activities on the mexican side of the border - - the cattle export import business prior to the establishment of petitioner’s facilities union mexico owned three cattle-crossing facilities in the state of chihuahua mexico ciudad juarez ojinaga and palomas ’ at each of these facilities cattle were inspected and bathed to rid the cattle of parasites bathing before crossing into the united_states before petitioner was incorporated union mexico did not own any cattle-crossing facilities in the united_states rather cattle crossed into the united_states from mexico by way of unrelated privately owned u s stockyards ’ union mexico organized petitioner to own and operate a cattle- crossing facility the santa teresa facility on the u s side of the u s -mexican border directly across the border from its san jeronimo facility the santa teresa facility was located in santa at the time of trial only the ojinaga and palomas facilities operated kattle kare inc operated by butch stevens owned a stockyard in columbus new mexico directly across the u s border from union mexico’s palomas facility prior to the construction of the san jeronimo santa teresa facility the palomas columbus cattle crossing was the predominant u s -mexican cattle crossing during the years in issue kattle kare inc charged dollar_figure per head of cattle for crossing the border and day of boarding including hay for day in addition several privately owned corrals existed with respect to the ojinaga facility used to house the livestock on the u s side of the border - - teresa new mexico just outside the city limits of el paso texas it began its cattle-crossing operations in the combined cattle-crossing facilities at san jeronimo and santa teresa were integrated facilities consisting of acres that straddle the u s -mexican border petitioner owned percent of the total acreage at santa teresa and union mexico owned percent at san jeronimo to cross the u s -mexican border cattle walked approximately feet from the san jeronimo facility in mexico to the santa teresa facility in the united_states the santa teresa facility together with the san jeronimo facility provided efficiencies of scale for crossing cattle over the u s -mexican border by providing an integrated cattle- crossing location improved the guality of the u s facilities that receive mexican cattle reduced theft stress and weight loss of the cattle and reduced union mexico’s losses in exporting cattle the san jeronimo facility included a building with bathing facilities cattle pens weighing facilities and offices it housed union mexico’s cattle-crossing operations and provided office space for u s department of agriculture usda inspectors and their mexican counterparts at this location union mexico coordinated the receipt of cattle from the trucks the holding and feeding of cattle the weighing of cattle the inspection of cattle the bathing of cattle and the -- - corralling of cattle acceptable for export to the united_states the santa teresa facility included a building sorting and weighing facilities and cattle pens petitioner accepted the usda-approved cattle from the san jeronimo facility and sorted and temporarily housed the cattle until a u s purchaser arrived usually this occurred within hours or less union mexico provided all of petitioner’s electricity and water the cattle generally spent to hours at the san jeronimo facility and hours at the santa teresa facility before the cattle left petitioner’s facility a customs broker an independent_contractor unrelated to petitioner or union mexico collected fees from the mexican rancher seller including a dollar_figure fee for each head of cattle that crossed through the facility thereafter the the operations at the san jeronimo santa teresa facilities were as follows a mexican rancher delivered his cattle to one or more of the eight unloading docks at the san jeronimo facility at a scheduled date the cattle were counted weighed and then housed fed and watered the cattle rested for to hours union mexico’s employees thereafter herded the cattle into inspection chutes where usda inspectors and their mexican counterparts inspected the livestock rejected cattle remained in mexico union mexico provided offices water and electricity free of charge to the usda and mexican inspectors the usda-approved cattle were herded out of the inspection chutes into bathing pools where the cattle were dipped fully in chemicals and sent to clean holding pens after the cattle were dried they were moved through the mexican corrals and herded on foot approximately feet to petitioner’s santa teresa facility here the cattle were herded through chutes reweighed and housed in feeding watering pens and finally the cattle were loaded onto trucks for shipment to the u s buyer - customs broker remitted the dollar_figure per head of cattle fee to petitioner this fee also included the cost of necessary paperwork and feed for day if the cattle remained overnight petitioner charged an additional dollar_figure fee for each bale of hay consumed petitioner agreed to pay union mexico dollar_figure of the dollar_figure per head of cattle fee as petitioner’s share of the water electrical inspection and bathing expenses this dollar_figure per head of cattle fee was determined by estimating the costs union mexico incurred in connection with crossing the cattle into the santa teresa facility from the san jeronimo facility and allocating one-half of these costs to petitioner the financial arrangement between petitioner and union mexico was set forth in a date contract’ the contract in relevant part states first --union ganadera regional de chihuahua as the party in charge of facilitating the export of cattle to the united_states is obligated to program deliveries of cattle through the san jeronimo installations so that said cattle reach the stockyards of union ganadera regional de chihuahua inc in santa teresa second --union ganadera regional de chihuahua is also obligated to provide union ganadera regional de chihuahua inc various services that are necessary its sic effective operation and that are described as follows water by means of extraction and pumping from a well located on the property of union ganadera regional de chihuahua that will be delivered to the piping to union ganadera regional de chihuahua inc at the north american border electrical energy through adequate technical connections located in the installations of union ganadera regional de chihuahua inc’s at the north american border sanitary continued petitioner's federal_income_tax returns and the notices of deficiency on its form 1120x amended u s_corporation income_tax return petitioner claimed a dollar_figure deduction for amounts it paid to union mexico respondent disallowed that portion of the claimed deduction totaling dollar_figure that related to payment for inspection and bathing costs but allowed that portion relating to union mexico’s furnishing of water and electricity to petitioner continued inspection and parasitical bath required by the governments of both countries for the exportation of cattle for the cattle that are exported to santa teresa to be performed by its personnel in its installations at san jeronimo third --as payment for the referenced services union ganadera regional de chihuahua inc is obligated to pay union ganadera regional de chihuahua the amount established by both parties as annexed to this agreement for each head of cattle that is exported through the sanitary unit at san jeronimo to the stockyeards sic at santa teresa the attachment to the contract states as follows in conformity with the third clause of the contract both parties agree on a charge of ussdollar_figure one dollar and fifty cents per head of cattle that crosses from the sanitary unit at san jeronimo to the stockyards at santa teresa new mexico --- - subsequently respondent reduced the disallowed amount to dollar_figure to reflect an additional allowance of dollar_figure for water and electricity costs on its form_1120 u s_corporation income_tax return petitioner claimed a dollar_figure deduction for amounts it paid to union mexico respondent again disallowed that portion totaling dollar_figure that related to payment for inspection and bathing costs respondent disallowed the payment for inspection and bathing costs on the basis that the costs for these expenses were not properly allocable to petitioner but rather were those of union mexico as a consequence of this determination respondent characterized petitioner’s payments to union mexico as constructive dividends representing a distribution of petitioner’s earnings_and_profits to its foreign parent company respondent further determined that petitioner should have withheld income_tax at the source pursuant to sec_1442 with respect to purported dividends dollar_figure for and dollar_figure for for the following summarizes the processing fees adjustment total processing fees claimed inspection bathing water and electricity dollar_figure processing fees allowed water big_number blectric big_number processing fees disallowed inspection bathing big_number additional allowance water and electric big_number disallowance big_number - lo - thus respondent determined withholding deficiencies of dollar_figure for and dollar_figure for lastly respondent determined that petitioner was liable for sec_6651 and sec_6656 additions to tax ultimate findings_of_fact the amount petitioner paid union mexico with respect to the costs for inspection and bathing of cattle was an ordinary and necessary sec_162 expense opinion our task is to decide whether petitioner is entitled to deduct the payments it made to union mexico for costs of inspection and bathing of cattle crossing into the united_states at petitioner’s santa teresa facility from mexico petitioner maintains that these payments were ordinary and necessary business_expenses respondent disagrees and further argues that the disallowed fees represented disguised dividends_paid by petitioner to its sole shareholder respondent further maintains that inasmuch as the inspection and bathing processes occurred at union mexico’s san jeronimo facility prior to the cattle crossing into the united_states the fees for these expenses insofar as petitioner is concerned are neither customary nor appropriate the applicable code provision is sec_162 which provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the test for determining whether an expense is ordinary and necessary is whether a hard-headed businessperson under the circumstances would have incurred the expense see eg 481_f2d_872 2d cir affg tcmemo_1972_177 because of the relationship between petitioner and union mexico the expenses at issue are subject_to close scrutiny see 308_us_473 in the case at bar the record reflects that petitioner reimbursed union mexico for its share of the inspection and bathing expenses and not for any nefarious reason petitioner’s and union mexico’s businesses were directly linked the inspection and bathing expenses were shared business-related expenses and petitioner and union mexico benefited equally from the inspection and bathing functions carried out by union mexico the benefits derived from the inspection and bathing of cattle ensured the continued viability of petitioner’s cattle-crossing business thus we are satisfied that the entire amount petitioner paid to union mexico constituted an ordinary and necessary business_expense the inspection and bathing of cattle on the mexican side of the border was required before petitioner could import the cattle into the united_states petitioner’s revenues were based on the flow of usda-approved cattle originating in mexico to u s buyers the parties agree that sec_482 is not at issue we reject respondent’s argument that the costs union mexico incurred for inspection and bathing of the cattle are strictly union mexico expenses which should not be passed on to petitioner the cattle-crossing operation was an integrated operation petitioner paid union mexico the disputed fees for its share of the expenses_incurred to perform necessary activities in the ordinary course of its business to conclude the expenses at issue were critical and indispensable to petitioner's business and therefore were ordinary and necessary business_expenses accordingly we hold that the expenses relating to the costs of inspection and bathing of cattle in mexico were properly deductible as ordinary and necessary business_expenses and did not constitute constructive dividends because of this holding the remaining issues go by the wayside in reaching our holding we have considered all of the arguments presented and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
